


Exhibit 10.18


AMENDMENT NO. 4 TO AMENDED AND RESTATED
RECEIVABLES TRANSFER AGREEMENT


AMENDMENT NO. 4 TO AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), dated as of November 26, 2014, is entered into by and among
TSPC, INC., a Nevada corporation, as transferor (in such capacity, the
“Transferor”), TRIMAS CORPORATION, a Delaware corporation, as collection agent
(in such capacity, the “Collection Agent”), TRIMAS COMPANY, LLC, a Delaware
limited liability company, as guarantor (in such capacity, the “Guarantor”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wachovia Bank,
National Association, individually (in such capacity, the sole “Purchaser”), as
letter of credit issuer (in such capacity, together with its successors in such
capacity, the “LC Issuer”) and as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement (as defined below).


W I T N E S S E T H:


WHEREAS, the parties hereto have entered into that certain Amended and Restated
Receivables Transfer Agreement dated as of September 15, 2011, as amended by
Amendment No. 1 to the Amended and Restated Receivables Transfer Agreement dated
as of June 29, 2012, Amendment No. 2 to the Amended and Restated Receivables
Transfer Agreement dated as of December 17, 2012 and Amendment No. 3 to the
Amended and Restated Receivables Transfer Agreement dated as of April 17, 2014
(as amended, amended and restated, or otherwise modified from time to time, the
“Agreement”); and


WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:


1.Amendments. Effective as of November 1, 2014 (the “Effective Date”):


1.1
Section 3.01(q) of the Agreement is hereby amended and restated in its entirety
to read as follows:



(q) Not an Investment Company or Covered Fund. The Transferor is not, nor is it
controlled by, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or is exempt from Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended (the “Volcker Rule”), and




--------------------------------------------------------------------------------




the applicable rules and regulations thereunder. The Transferor is not (i) a
“covered fund” under the Volcker Rule or (ii) after giving effect to the
transactions contemplated hereby, required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute. In determining that the Transferor is not a covered
fund, the Transferor either does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act of 1940 or is entitled to the benefit of the
exclusion for loan securitizations in the Volcker Rule under 17 C.F.R.
75.10(c)(8).
1.2
Schedule A to the Agreement is hereby amended to amend and restate in their
entirety the definitions of the following terms to read, respectively, as
follows:



“Concentration Limit” shall mean, on any day:
(a)
in relation to all Eligible Foreign Receivables, 15% of total Eligible
Receivables;



(b)
in relation to all Eligible Receivables as to which the Obligor is not a
resident of the United States, a U.S. territory or an Approved Foreign Country,
2.5% of the aggregate Outstanding Balance of all Receivables; and



(c)
in relation to the aggregate Outstanding Balance of Receivables owed by any
single Obligor and its Affiliates (if any), the applicable concentration limit
for Obligors who have short term unsecured debt ratings currently assigned to
them by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), the applicable Concentration Limit shall be
determined according to the following table:



S&P Short-Term Rating
Moody’s Short-Term Rating
S&P Long-Term Rating
Moody’s Long-Term Rating
Allowable % of Eligible Receivables
A-1+
P-1
AA- or better
A2 or better
12%
A-1
P-1
A
A-2 or better
10%
A-2
P-2
BBB+
Baa1
8%
A-3
P-3
BBB-
Baa3
6%
Below A-3 or Not Rated by either S&P or Moody’s
Below P-3 or Not Rated by either S&P or Moody’s
Below BBB- or Not Rated by either S&P or Moody’s
Below Baa3 or Not Rated by either S&P or Moody’s
4%

; provided, however, that (i) if any obligor has a split rating, the applicable
rating will be the lower of the two, and (ii) if any obligor is not rated by
either




--------------------------------------------------------------------------------




S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above.
“Dilution Horizon Ratio” shall mean, as of any Cut-off Date, a ratio (expressed
as a decimal), computed by dividing (a) the aggregate sales generated by the
Sellers during the two (2) consecutive Calculation Periods (or such other period
as the Administrative Agent may determine based on a Review) ending on such
Cut-Off Date, by (b) the Net Receivables Balance as of such Cut-Off Date.
“Eligible Receivable” shall mean, at any time, any Receivable:
(1)    which has been originated by any Seller and subsequently sold to the
Transferor pursuant to (and in accordance with) the Receivables Purchase
Agreement, and to which the Transferor has good title thereto, free and clear of
all Adverse Claims other than those imposed in connection with, or permitted by,
the Transaction Documents and Liens for taxes, assessments or other governmental
charges payable by the Transferor that are not yet due and payable;
(2)    which (together with the Collections and Related Security related
thereto) has been the subject of either (A) a valid transfer and assignment from
the Transferor to the Administrative Agent, on behalf of the Purchasers and the
LC Issuer, of all of the Transferor’s right, title and interest therein or (B)
the grant of a first priority perfected security interest therein (and in the
Collections and Related Security related thereto) in favor of the Administrative
Agent, on behalf of the Purchasers and the LC Issuer, in each case effective
until termination of the Receivables Transfer Agreement.
(3)    the Obligor of which is (A) a Designated Obligor at the time of the
initial creation of an interest therein under the Receivables Transfer
Agreement, (B) not an Official Body or an Affiliate of any of the parties to the
Receivables Transfer Agreement, (C) not the subject of an Event of Bankruptcy,
and (D) an Eligible Obligor;
(4)    which is not a Delinquent Receivable or a Defaulted Receivable;
(5)    (A) which arises pursuant to a Contract with respect to which the Seller
has performed all obligations required to be performed by it thereunder,
including, without limitation, shipment of the merchandise and/or the
performance of the services purchased thereunder; (B) which has been billed, and
(c) which, on the date of determination, is due and payable within 60 days of
the original due date therefor in accordance with the terms of the applicable
Contract;
(6)    as to which the Obligor is not required to pay cash on delivery or cash
in advance;




--------------------------------------------------------------------------------




(7)    which is (A) an “account” within the meaning of Section 9-102(a)(2) of
the Relevant UCC, or (B) a “payment intangible” within the meaning of Section
9-102(a)(61) of such Relevant UCC;
(8)    which is denominated and payable only in United States dollars in the
United States;
(9)    which arises under a Contract that, together with the Receivable related
thereto, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor, enforceable against such Obligor in
accordance with its terms and is not subject to any litigation, dispute, offset,
counterclaim or other defense other than unexpired volume or pricing discounts
or rebates to which the obligor thereon may be entitled, provided that only such
portion of such receivable subject to any such dispute, offset, counterclaim or
defense shall be deemed ineligible under this criterion;
(10)    which, together with the Contract related thereto, does not contravene
in any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) and with respect to which no part of
the Contract related thereto is in violation of any such law, rule or regulation
in any material respect;
(11)    which (A) satisfies in all material respects all applicable requirements
of the Credit and Collection Policy, (B) is assignable without the consent of,
or notice to, the Obligor thereunder, and (C) complies at the time of the
initial creation of an interest therein under the Receivables Transfer Agreement
with such other reasonable criteria and requirements as the Administrative Agent
and the Required Purchasers have then specified to the Transferor following five
(5) days’ notice;
(12)    which was originated in the ordinary course of the applicable Seller’s
business or acquired from an originator approved by the Administrative Agent and
the Required Purchasers which approval shall not be unreasonably withheld;
(13)    the Obligor of which has been directed to make all payments to a
specified account of the Transferor with respect to which there shall be a
Lock-Box Agreement in effect;
(14)    the assignment of which under the Receivables Purchase Agreement by the
Seller to the Transferor and the assignment of which under the Receivables
Transfer Agreement by the Transferor to the Purchasers does not violate,
conflict with or contravene any applicable laws, rules, regulations, orders or
writs or any contractual or other restriction, limitation or encumbrance and
does not require the consent of any Person;




--------------------------------------------------------------------------------




(15)    which has not been compromised, adjusted or modified (including by the
extension of time for payment or the granting of any discounts, allowances or
credits), provided that only such portion of such receivable that has been so
compromised, adjusted or modified shall be deemed ineligible pursuant to this
criterion; and
(16)    which does not arise under a Contract that has been rewritten.
“Fee Letter” shall mean the Third Amended and Restated Fee Letter dated November
26, 2014, among the Transferor, the LC Issuer, and the Administrative Agent, for
the benefit and on behalf of the Purchasers and the LC Issuer, with respect to
the Fees and LC Fees to be paid by the Transferor under the Transaction
Documents, as amended, supplemented or otherwise modified and in effect from
time to time.


1.3
Exhibit C to the Agreement is hereby amended and restated in its entirety to
read as set forth in Annex I to this Amendment.



2.Representations and Warranties. In order to induce the Administrative Agent,
the LC Issuer and the sole Purchaser to enter into this Amendment, each of the
Transferor, the Guarantor and the Collection Agent (each, a “Transferor Party”)
hereby represents and warrants to the Administrative Agent, the LC Issuer and
the sole Purchaser as follows:


(a)Entity and Governmental Authorization; Contravention. The execution, delivery
and performance by such Transferor Party of this Amendment are within its
corporate or limited liability company powers, as the case may be, have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, require no action by or in respect of, or filing with, any
Official Body or official thereof, and do not contravene, or constitute a
default under, any provision of applicable law, rule or regulation or of the
Certificate of Incorporation or the By-Laws (or other organizational documents)
of such Transferor Party, or of any agreement, judgment, injunction, order,
writ, decree or other instrument binding upon such Transferor Party, or result
in the creation or imposition of any Adverse Claim on the assets of such
Transferor Party (except those created by the Agreement).


(b)Binding Effect. The Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Transferor Party, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).


(c)Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which such
Transferor Party is a party), licenses or approvals are required in connection
with the execution,




--------------------------------------------------------------------------------




delivery and performance by such Transferor Party of this Amendment, or the
validity and enforceability against such Transferor Party of this Amendment,
except such consents, licenses and approvals as have already been obtained and
that remain in full force and effect on the date hereof.


3.Conditions Precedent. This Amendment shall become effective when each of the
following conditions precedent has been satisfied:


(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed by each of the parties hereto;
(b)    The Administrative Agent shall have received counterparts of a third
amended and restated Fee Letter, duly executed by each of the parties thereto;
(c)    The Administrative Agent’s counsel shall have received payment in full of
its reasonable fees and disbursements in connection with the preparation,
negotiation, and closing of this Amendment and the other documents required to
be delivered to it hereunder; and
(d)    Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.
4.Miscellaneous.


4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
4.2.    Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in The City of New York for
purposes of all legal proceedings arising out of or relating to this Amendment
or the transactions contemplated hereby. Each of the parties hereto hereby
irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Nothing in
this Section 4.2 shall affect the right of any party hereto to bring any action
or proceeding against any party hereto or its respective properties in the
courts of other jurisdictions.
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment to the fullest extent permitted by applicable law.




--------------------------------------------------------------------------------




4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
4.7.    By its signature below, the Guarantor hereby confirms that its Limited
Guaranty set forth in Article IX of the Agreement remains in full force and
effect as of the date hereof.
<Signature pages follow>




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers as of the day and year first above written.
TSPC, INC., as Transferor


By: /s/ Robert J. Zalupski        
Name: Robert J. Zalupski
Title: Vice President and Treasurer


TRIMAS CORPORATION, individually, as
Collection Agent


By: /s/ Robert J. Zalupski        
Name: Robert J. Zalupski
Title: VP Finance, Corporate Development and Treasurer
TRIMAS COMPANY, LLC, individually, as
Guarantor


By: /s/ Robert J. Zalupski        
Name: Robert J. Zalupski
Title: Vice President and Treasurer
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Purchaser, as LC Issuer and as
Administrative Agent


By: /s/ Ryan C. Tozier                    
Name: Ryan C. Tozier    
Title:     Vice President








--------------------------------------------------------------------------------






ANNEX I


EXHIBIT C
FISCAL MONTHS


FY 2014


Month
Fiscal Month End Dates
January
2/2/2014
February
3/2/2014
March
3/31/2014
April
5/4/2014
May
6/1/2014
June
6/30/2014
July
8/3/2014
August
8/31/2014
September
9/30/2014
October
11/2/2014
November
11/30/2014
December
12/31/2014





FY 2015


Month
Fiscal Month End Dates
January
2/1/2015
February
3/1/2015
March
3/31/2015
April
5/3/2015
May
5/31/2015
June
6/30/2015
July
8/2/2015
August
8/30/2015
September
9/30/2015
October
11/1/2015
November
11/29/2015
December
12/31/2015



